Citation Nr: 0844670	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-01 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of shell fragment wound of the right arm with 
cutaneous radial nerve injury prior to June 23, 2008.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of shell fragment wound of the right arm with 
cutaneous radial nerve injury from June 23, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969, including combat service in the Republic of 
Vietnam, and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied an increased rating for residuals of 
shell fragment wound of the right arm with cutaneous radial 
nerve injury.  

The veteran presented testimony at a personal hearing in 
March 2008 before the undersigned Acting Veterans Law Judge.

The Board remanded the claim in April 2008 for further 
development.  A July 2008 rating decision increased the 
rating for his right arm disability to 30 percent, effective 
June 23, 2008.  As this 30 percent rating is less than the 
maximum available rating, the issue remains on appeal.  AB v. 
Brown, 6 Vet. App. 35 (1993).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to March 20, 2008, the veteran's 
residuals of shell fragment wound of the right arm with 
cutaneous radial nerve injury have not resulted in more than 
mild incomplete paralysis.

2.  Resolving all reasonable doubt in his favor, for the 
period from March 20, 2008, to June 23, 2008, the veteran's 
residuals of shell fragment wound of the right arm with 
cutaneous radial nerve injury manifest moderate incomplete 
paralysis, but not severe incomplete paralysis or complete 
paralysis.

3.  For the period from June 23, 2008, the veteran's 
residuals of shell fragment wound of the right arm with 
cutaneous radial nerve injury have not resulted in more than 
moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of shell fragment wound of the right arm with 
cutaneous radial nerve injury prior to March 20, 2008, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.124a, Diagnostic Code (DC) 8514 (2008).  

2.  With resolution of the benefit of the doubt in favor of 
the veteran, the criteria for a 30 percent evaluation for 
residuals of shell fragment wound of the right arm with 
cutaneous radial nerve injury are met from March 20, 2008, to 
June 23, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code DC 8514 (2008).  

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of shell fragment wound of the right arm with 
cutaneous radial nerve injury from June 23, 2008, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.124a, DC 8514 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
The notice should be provided to a claimant before the 
initial RO decision.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In a March 2006 letter that predated a July 2006 rating 
decision, the RO notified the veteran of the elements 
necessary to establish a claim for an increased evaluation 
for a right arm disability.  The letter notified him of the 
first element, i.e., that the evidence needed to show that 
the service-connected right arm disability had increased in 
severity.  The letter also satisfied the second and third 
elements because it advised him of the evidence he was 
responsible for submitting and identified the evidence that 
VA would obtain.  Additional notification was provided in 
March 2006 and September 2006.

In addition, given his contentions, the veteran has 
demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate his 
claim.  Thus, the purpose of the notice, to ensure that he 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because he had 
actual knowledge of what was necessary to substantiate the 
claim prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication.  See 
Sanders; Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) 
(holding that actual knowledge by the claimant cures defect 
in notice).

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  Thus, 
VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in September 2008.

As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the veteran's VA treatment 
records for right arm symptoms.  In September 2008 he was 
afforded a VA examination to determine the severity of his 
service-connected right arm disability.  Further, the veteran 
testified at a hearing in March 2008 before the undersigned 
Acting Veterans Law Judge.  A transcript of those proceedings 
has been associated with the claims folder.

In light of the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The veteran seeks an evaluation in excess of 20 percent prior 
to June 23, 2008, and in excess of 30 percent from June 23, 
2008, for residuals of shell fragment wound on the right arm 
with cutaneous radial nerve injury.  He contends that his 
condition has worsened.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Under DC 8514, incomplete paralysis of the radial nerve is 
evaluated as 20 percent disabling if found to be mild, 30 
percent for the major limb if found to be moderate, and 50 
percent for the major limb if the condition is found to be 
severe.  Complete paralysis will be evaluated as 70 percent 
for the major limb for drop of the hand and fingers, wrist 
and fingers perpetually flexed, the thumb adducted falling 
within the line of the outer border of the index finger, or 
where the patient cannot extend the hand at the wrist, extend 
the proximal phalanges of the fingers, extend the thumb, or 
make lateral movement of the wrist, or where there is 
supination of the hand, weakened extension and flexion of the 
elbow, or where loss of synergetic motion of extensors 
seriously impairs the hand grip, or where total paralysis of 
the triceps occurs only as the greatest rarity.  38 C.F.R. § 
4.124a, DC 8514.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

Service medical records show that the veteran sustained a 
fragment wound to his right arm from a hand grenade explosion 
in Vietnam in March 1968.  A small fragment was retained in 
his right arm.

At a VA examination in January 1970, the examiner noted that 
the veteran sustained a low velocity fragment wound in the 
right upper arm which apparently gave a few neurologic 
symptoms for a short time.  They had largely cleared at the 
time of the examination and the veteran had no specific area 
of parasthesias.  There was no evidence of a constant 
neurologic deficit in the right arm.  Reflex responses were 
normal; there was no consistent pattern of anesthesia or 
parasthesia in the right forearm, or any point distal to the 
site of the injury.  An x-ray revealed a 2 x 6 (unit of 
measurement not shown) metallic fragment in the soft tissues 
of the middle third of the arm lying laterally.  A February 
1970 rating decision granted service connection for scars of 
the right arm, right chest wall and right leg, residuals of 
shell fragment wounds with retained metallic foreign body in 
the right arm and right leg.  A zero percent evaluation was 
assigned effective from October 20, 1969 under Diagnostic 
Code (DC) 7805 for evaluation of scars.  

On examination in October 1970, the veteran had a mild 
hypalgesia along the dorsum of the right hand extending onto 
the dorsum of the right thumb and up the right forearm 
approximately 6 inches.  The impression was that the veteran 
apparently had an injury to the superficial cutaneous radial 
nerve.  The motor branches seemed to be intact.

In a November 1970 rating decision, the RO assigned a 10 
percent evaluation for residuals of shell fragment wound of 
the right arm, right leg and right chest wall, with retained 
metallic foreign body and injury to superficial cutaneous 
radial nerve. The RO rated it as a tender scar under DCs 
7804-8514.  DC 7804 is for evaluation of superficial painful 
scars and DC 8514 is for evaluation of the radial nerve.  The 
Board denied an increased evaluation in a February 1971 
decision.  

A VA examiner in April 1972 diagnosed that the shell fragment 
wound of the right arm with retained metallic foreign body 
and hypoesthesia of cutaneous radial nerve to right hand.  
There was a strong suggestion of hysteria overlay as shown by 
"glove anesthesia."  A rating decision in April 1972 
continued a 10 percent evaluation.  

A VA examiner in April 1973 diagnosed that the shell fragment 
wound of the right arm with retained metallic foreign body 
involved the lateral antebrachial cutaneous and radial 
cutaneous nerve branches.  A rating decision in April 1973 
continued a 10 percent evaluation.  

In a September 2004 rating decision, the RO determined that 
it was to the veteran's advantage to separate the evaluations 
for his shell fragment wounds and the neurological deficit 
due to the shell fragment wound of his right arm was 
separately addressed.  The findings of a September 2004 VA 
examination showed slight sensitivity of the scar with some 
numbness to the right forearm secondary to the injury to the 
cutaneous branch of the right radial nerve.  The RO assigned 
a 20 percent evaluation for residuals, shell fragment wound 
of the right arm with injury to cutaneous radial nerve under 
DC 8514 effective in August 2004.

At a VA examination in March 2005, the veteran described a 
constant deep throbbing ache from shoulder to hand.  He had a 
shock-like sensation that radiated from the shoulder into the 
fingers.  On examination, there was a 4/5 weakness of the 
right brachioradialis, triceps, and finger extensors.  All 
other muscles were 5/5.  There was allodynia over most of the 
right arm.  There were no deficits to pin prick sensation.  
The assessment was that the veteran appeared to have complex 
regional pain syndrome of the right arm likely secondary to 
radial nerve trauma.  X-rays demonstrated a metallic density 
in the triceps a few centimeters from the humerus.  A rating 
decision in December 2005 continued a 10 percent evaluation.  

In February 2006, the veteran reported that since the time of 
his right arm injury he had loss of feeling in the right 
lateral forearm.  In the past few weeks, he had developed 
sensory loss in the fingers of the arm and developed arm 
weakness.  He was referred for possible carpal tunnel 
syndrome.  Nerve conduction studies were performed upon the 
right upper extremity and were normal including bilateral 
palmar studies.  A needle examination was begun but 
terminated by the veteran due to discomfort.  At a VA 
examination for scars in April 2006, the veteran reported 
having difficulty in holding onto heavy objects because of 
the numbness in his fingers.  

The veteran was seen in a VA emergency department in August 
2006 with complaints of throbbing, constant pain in his right 
arm since last night when he had fallen asleep on his arm.  
On examination, the pulses were positive, the motor was 5/5, 
sensation was intact, and range of motion was good.  There 
was tenderness at the olecranon bursa.  The assessment was 
arm pain.  The plan noted it was most likely olecranon 
bursitis to be treated with medication.  X-rays revealed no 
acute fracture or dislocation.  A spur formation was shown at 
the elbow.  A metallic foreign body was noted on the postero 
lateral aspect of the midshaft humerus.  

Medical records for a private hospitalization admission in 
September 2006 noted that a CT of the cervical spine without 
contrast for paresthesias in the right hand showed mild 
multilevel degenerative disk disease in the cervical spine.  
Otherwise, the hospitalization was for unrelated complaints.

Records provided by the Social Security Administration 
included a questionnaire that was completed by a lay person.  
The person noted that the veteran had a right arm injury in 
service resulting in nerve damage and reported the veteran 
had difficulties with activities such as lifting, reaching 
and using his hands.  At a mental status examination in 
January 2007 in relation to a Social Security claim, the 
veteran related having sought medical treatment at various 
medical centers starting in August 2006 and finally was 
admitted to a private hospital.  After seven days of 
evaluation, they were uncertain what was wrong with him.  He 
was applying for disability benefits for several disabilities 
including complaints that his whole right arm was numb, would 
become swollen and lacked strength.  He was receiving 
physical therapy for his right arm.  

VA outpatient treatment records show that in January 2007 the 
veteran had complaints of pain in his right arm.  He was 
evaluated in a General Surgery clinic in February 2007 for 
complaints of right upper extremity numbness, ache, and 
uncoordination.  He described the symptoms as from the top of 
the shoulder and included the entire arm, hand and all 
fingers.  He felt that it might be related to the retained 
metal fragment in his arm.  On examination, the veteran's 
right upper extremity had apparently normal sensation to 
sharp and dull stimuli, normal motor function and 2+ radial 
pulse.  He had non-specific right upper extremity complaints.  
The examiner noted that an x-ray showed a single focus of 1 
cm x 1 cm metallic object over the lateral aspect of the 
proximal right upper extremity which was not palpable on 
examination.  His complaints were not consistent with the x-
ray findings.  Operative intervention was not recommended.  

In April and June 2007, the veteran noted that he had pain in 
his arm which lately had been a problem.  

The veteran testified in March 2008 as to the manifestations 
of his right arm disability.  He described his pain level as 
5 to 6 out of 10.  He took over-the-counter medication for 
it.  He testified that his right arm was more sensitive than 
the left.  He had not noticed that his right hand grip was 
less than the grip of his other arm.  He described that the 
arm ached especially with cold weather.  He claimed that 
since he was ill in August 2006, his whole arm was numb, 
including the fingers.  He had pain in his entire arm but 
mostly in the joints.  He testified that before his arm was 
only sensitive in three fingers and down his arm, but now his 
whole arm and all his fingers were sensitive.  

At a VA examination for scars in May 2008 the veteran denied 
any treatment for the scar of his right upper arm after the 
initial treatment in service.  He described his symptoms of 
his arm.  There was a one inch scar over the bicep of his 
right arm which was superficial, hyperpigmented, smooth, flat 
and stable.  The scar did not present any limitation of 
motion.  There was no muscle loss and no disfigurement.  The 
hand strength was within normal limits.  The impression was 
residual shrapnel injury to the right arm with stable scars.  
The examiner opined that there was not a justification for 
unemployability based on the veteran's scar. 

At a June 2008 VA examination, the veteran noted having 
arthritis or bursitis of the right upper extremity that 
caused him pain with most activity.  He had trouble shaking 
hands, had constant pain from shoulder to hand for which he 
took over-the-counter medication.  He felt his entire arm was 
numb including all the fingers.  Clinical findings were that 
motor strength was full in all upper extremity muscle groups 
with normal tone, dexterity, and coordination.  Sensory was 
diminished to pin prick in the superficial radial and lateral 
antebrachial cutaneous nerve distributions.  There was 
allodynia and hyperplathia in the ventral hand, particularly 
the fingers.  There were no trophic skin changes, temperature 
differences or color changes in the right arm.  The arm scar 
was barely visible and not tender.  An x-ray showed a several 
millimeter metallic density in the anterolateral arm at about 
mid-humerus.  The assessment was moderate sensory loss in the 
superficial radial nerve and mild sensory loss in the 
superficial lateral antebrachial nerve distributions.  There 
were signs of neuropathic pain related to the radial nerve 
injury.  There was no motor impairment.  

A rating decision in July 2008 granted a 30 percent 
evaluation effective June 23, 2008, the date of the 
examination.  Thus, the veteran is in receipt of a staged 
rating and the Board will consider whether the veteran is 
entitled to a rating in excess of 20 percent prior to June 
23, 2008 and whether a rating in excess of 30 percent is 
warranted for the period from June 23, 2008.  

The Board has carefully considered the statements of the 
veteran and a friend as to the veteran's symptoms.  The Board 
finds that they are competent, as lay persons, to report that 
as to which each has personal knowledge.  Layno v. Brown, 6 
Vet. App. 465 (1994).  However, they are not competent to 
offer a medical opinion as to the relationship between the 
symptoms and the veteran's service connected right arm 
disability, as there is no evidence of record that either has 
specialized medical knowledge.  Routen v. Brown, 10 Vet. App. 
183 (1997) (layperson is generally not capable of opinion on 
matter requiring medical knowledge); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

After review of all the evidence, the Board is partially 
granting the veteran's claim for a higher rating and 
partially denying his claim.  In doing this, the Board is 
continuing the "staging" of the veteran's rating as 
permitted by Hart to reflect the varying degrees of severity 
of his residuals of shell fragment wound of the right arm 
with cutaneous radial nerve injury.  For the period prior to 
June 23, 2008, the Board finds that the veteran is entitled 
to a 30 percent rating from the date of the hearing, March 
20, 2008, and not entitled to a rating in excess of 20 
percent prior to March 20, 2008.  Prior to the March 2008 
hearing, the veteran had complaints of sensory loss in the 
fingers of his arm, numbness, achiness and arm weakness.  
Nerve conduction studies performed in February 2006 were 
normal.  On examination in August 2006, motor was 5/5 and 
sensation was intact.  Arm pain was attributed to olecranon 
bursitis.  On examination, in February 2007, the veteran had 
apparently normal sensation, normal motor function and 2+ 
radial pulse.  These findings do not show that the veteran's 
symptoms more nearly approximate moderate or severe 
incomplete paralysis.  

However, at the hearing, the veteran testified that his 
symptoms had worsened and he described numbness and lack of 
sensation over his entire arm.  His statements are competent 
to establish his symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992) (holding that a layperson is 
competent to provide evidence on the occurrence of observable 
symptoms).  The clinical findings at the June 2008 VA 
examination confirmed that sensory was diminished to pin 
prick in the superficial radial and lateral antebrachial 
cutaneous nerve distributions.  He had moderate sensory loss 
in the superficial radial nerve and mild sensory loss in the 
superficial lateral antebrachial nerve distributions.  Thus, 
his symptoms more closely approximate the requirement for a 
30 percent disability rating from the date of the hearing.  
38 C.F.R. § 4.7 (2008) (noting that where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating).  

However, entitlement to a rating in excess of 30 percent from 
March 20, 2008 is not shown.  The June 2008 clinical findings 
do not show that the veteran has complete paralysis of his 
right hand.  His motor strength was 5/5 in all upper 
extremity muscle groups with normal tone, dexterity, and 
coordination.  With regard to whether a 50 percent evaluation 
is warranted for severe incomplete paralysis of the major 
upper extremity, the veteran had signs of neuropathic pain 
related to the radial nerve injury, moderate sensory loss in 
the superficial radial nerve and mild sensory loss in the 
superficial lateral antebrachial nerve distributions, with no 
motor impairment.  Those clinical findings do not more nearly 
approximate a severe impairment of incomplete paralysis.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  In this case, the Board finds that the Rating 
Schedule is not inadequate.  It has not been shown that the 
disability has required frequent periods of hospitalization 
or has produced marked interference with the veteran's 
employment.  Therefore, the Board finds that referral for 
consideration of an extraschedular rating for this disability 
is not warranted.

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Hart with 
consideration given to staged ratings.  The Board finds that 
the criteria for a 30 percent disability rating for the 
veteran's right arm disability have been met for the period 
from March 20, 2008, to June 23, 2008.  The assignment of 
that rating reflects the clinically established additional 
impairment experienced by the veteran.  The Board concludes 
that the criteria have not been met for a rating in excess of 
20 percent prior to March 20, 2008; and the criteria have not 
been met for a rating in excess of 30 percent for the period 
from June 23, 2008.  The preponderance of the evidence is 
against an evaluation in excess of those assigned ratings and 
those claims must be denied.  In reaching these conclusions, 
the benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent prior to March 20, 2008 for 
residuals of shell fragment wound of the right arm with 
cutaneous radial nerve injury is denied.

A 30 percent evaluation for the period from March 20, 2008, 
to June 23, 2008, is granted, subject to regulatory criteria 
applicable to payment of monetary awards.

For the period from June 23, 2008, a rating in excess of 30 
percent for residuals of shell fragment wound of the right 
arm with cutaneous radial nerve injury is denied.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


